Exhibit 10.2

SYMMETRICOM, INC.

DIRECTOR COMPENSATION POLICY

Approved December 20, 2012

Each member of the Board of Directors (the “Board”) of Symmetricom, Inc., a
Delaware corporation (the “Company”), who is not employed by the Company or one
of its subsidiaries (a “non-employee director”) shall be entitled to receive the
compensation set forth below for his or her service as a member of the Board or
a committee thereof. This policy may be amended, modified or terminated by the
Board in the future in its sole discretion.

Cash Retainer Fees. Effective as of October 1, 2010, the annual cash retainer
fees for non-employee directors shall be as follows:

 

Description

   Amount  

General Board Service

   $ 45,000   

Committee Chair Service:

  

Audit Committee

   $ 20,000   

Compensation Committee

   $ 16,000   

Nominating and Governance Committee

   $ 9,000   

Committee Member Service:

  

Audit Committee

   $ 10,000   

Compensation Committee

   $ 8,000   

Nominating and Governance Committee

   $ 4,500   

Additional Retainer for Non-Executive Chair

   $ 25,000   

 

  •  

The retainer fees described above will be paid on a quarterly basis, with each
installment equal to 25% of the applicable annual amount, and shall be paid in
advance on the first business day of each fiscal quarter of the Company. The
chair of each committee shall be entitled to receive only the Committee Chair
Service retainer, and the Committee Member Service retainer shall be payable to
each member of a respective committee other than the chair of such committee.

 

  •  

In addition, a non-employee director may elect to defer the payment of the
above-referenced cash retainer fees in accordance with the terms and conditions
of the Company’s Deferred Compensation Plan, as amended.

 

  •  

A non-employee director will not receive any additional fee for attending a
Board meeting or a meeting of a committee of the Board, regardless of whether
the meeting is in person or by telephone.

Equity Compensation. Effective as of January 3, 2012, the equity compensation
for non-employee directors shall be as described below. Each equity grant
described below shall be subject to the terms and conditions of the Company’s
2006 Incentive Award Plan, as amended (the “2006 Plan”), or any successor equity
compensation plan approved by the Company’s



--------------------------------------------------------------------------------

stockholders and in effect at the time of grant, as well as the terms of the
Company’s form of non-employee director stock option agreement or restricted
stock agreement, as applicable, in effect on the date of grant of the award.

Initial Option Grant. Each non-employee director who first joins the Board after
the date hereof shall receive an option to purchase 40,000 shares of the
Company’s common stock on the date of his or her appointment or election to the
Board (an “Initial Option”).

The Initial Option will (i) have a term of seven years, (ii) have a per share
exercise price equal to the fair market value of a share of the Company’s common
stock on the grant date (as determined in accordance with the 2006 Plan), and
(iii) will vest over a period of three years (with 25% of the shares vesting on
each of the first two anniversaries of the grant date, and 50% of the shares
vesting on the third anniversary of the grant date), subject to the non-employee
director’s continued service through the applicable vesting date, and full
acceleration of vesting upon the occurrence of a “Change of Control” (as defined
in the 2006 Plan).

Annual Equity Awards. On the date of each annual stockholders meeting of the
Company occurring on or after the date this Director Compensation Policy, as
amended, is approved, each non-employee director will receive the following
equity awards:

 

  •  

A non-statutory stock option to purchase 14,000 shares of common stock with
(i) a term of seven years, (ii) a per share exercise price equal to the fair
market value of a share of the Company’s common stock on the grant date (as
determined in accordance with the 2006 Plan), and (iii) 100% vesting of the
shares subject to the option on the earlier to occur of (a) the first
anniversary of the grant date or (b) the date of the Company’s first annual
stockholders meeting following the grant date, subject to the non-employee
director’s continued service through such date, and full acceleration of vesting
upon the occurrence of a “Change of Control” (as defined in the 2006 Plan).

 

  •  

A restricted stock award of 7,000 shares of the Company’s common stock, with
100% vesting of such shares on the earlier to occur of (a) the first anniversary
of the grant date or (b) the date of the Company’s first annual stockholders
meeting following the grant date, subject to the non-employee director’s
continued service through such date, and full acceleration of vesting upon the
occurrence of a “Change of Control” (as defined in the 2006 Plan).

Expense Reimbursement. A non-employee director shall be entitled to
reimbursement from the Company for his or her reasonable travel (including
airfare and ground transportation), lodging and meal expenses incident to
meetings of the Board or committees thereof or in connection with other Board-
related business, subject to compliance with the Company’s applicable
reimbursement policies and the submission by the non-employee director of any
required written substantiation for the expenses.